                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

JoAnn Chase et al.,                          )
                                             )
               Plaintiffs,                   )
                                             )       ORDER RE BRIEFING SCHEDULE
       vs.                                   )       FOR AMENDED MOTION TO
                                             )       DISMISS
Andeavor Logistics, L.P, Andeavor, f/n/a     )
Tesoro Corporation, Tesoro Logistics GP,     )
LLC, Tesoro Companies, Inc., and Tesoro      )
High Plains Pipeline Company, LLC,           )        Case No. 1:19-cv-143
                                             )
               Defendants.                   )

       Plaintiffs filed this action in the Western District of Texas. On July 10, 2019, the district

court in the Western District of Texas issued an order denying defendants’ Amended Motion to

Dismiss without prejudice to refiling and transferring this caseto the District of North Dakota.

        On July 24, 2019, the parties filed with this court a Consent Motion of Stipulated Briefing

Schedule. The court GRANTS the parties’ motion (Doc. No. 69), ADOPTS their briefing schedule,

and ORDERS:

       1.      Defendants shall refile their Amended Motion to Dismiss and supporting memoranda

               August 7, 2019;

       2.      Plaintiffs shall file their response to the motion by September 4, 2019; and

       3.      Defendants shall file their reply in support of the motion by October 2, 2019.

       Dated this 26th day of July, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
